390 Pa. 426 (1957)
Nolan Estate.
Supreme Court of Pennsylvania.
Argued October 7, 1957.
November 11, 1957.
Before JONES, C.J., BELL, CHIDSEY, MUSMANNO, ARNOLD, JONES and COHEN, JJ.
David Stahl, Assistant City Solicitor, with him J. Frank McKenna, Jr., City Solicitor, for appellant.
Eugene B. Strassburger, Jr., with him Eugene B. Strassburger, for appellee.
OPINION BY MR. JUSTICE COHEN, November 11, 1957:
The facts and issues involved herein are identical with those of Morrow Estate, reported at 390 Pa. 422, 135 A.2d 913, with the exception that the tax claim of the appellant City of Pittsburgh is only for the year 1953. Upon the opinion of Morrow Estate, supra, the order of the Orphans' Court of Allegheny County will be affirmed.
Order affirmed at appellant's cost.